department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date uil contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 c recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federai income_tax returns on the form and for the years listed above within days of this file the returns in accordance with their letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with aur prapased deletions follow the instructions in notice action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you agree with our deletions you do not need to take any further please read if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tox bxempt ang rovernment entities date division date uil code legend state state dollar_figure statute a state dollar_figure statute b dear we have considered your application_for recognition of exemption from federal_income_tax under section a of the internal_revenue_code the code based on the information provided we have concluded that you do net qualify for exemption under sec_507 the basis for our conclusion is set forth below facts ‘you were formed on date v as a non-profit membership corporation under the laws of state s asticle iv of your articles of incorporation stated the corporation is a political_organization as defined in u s c sec_527 and state s statute as amended and is organized and operated exclusively for the purpose of accepting contributions and making expenditures_for the transition_period between the election of a as of state s and your articles did not include language stating that the organization's purposes are charitable or are otherwise to accomplish any of the purposes described in sec_504 of the code article xhi stated that in the event of your liquidation dissolution or winding up your net assets will be disposed of exclusively for the purpose of the corporation or in accordance with law on date x and on date z_ you condueted all of your a was elected of state activities between date v your date of formation and date z when your operations ended on date u you filed form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code on date t we sent you a letter proposing to deny your application did not receive a timely protest the proposed denial letter was final ‘on date y you amended your articles of incorporation to state that you are organized and operated exclusively for educational and charitable purposes within the meaning of sec_501 of the code article iv of your amended articles states we sent you a letter stating that because we you did not file a protest on date s the corporation shail be organized and operated exclusively for the educational and charitable purposes within the meaning of sec_501 of the internal_revenue_code_of_1986 as amended or the corresponding section of any future federal fax code the code the corporation is formed fo i engage in research the gathering of information analyzing such data and the publication of the results fo educate and associate together administrators scholars and others i assist local governments in the metropolitan ragion by studying and recommending regional policies directed at the sotution of mutual problems that transcend the focal jurisdictions and iii promote civic pride in the community the state and the country by providing ceremonies at patriotic and community functions adticle xiii of your amended articles states that in the event of your dissolution of final liquidation ary net assets shall be distributed to one such organization or organizations organized and operated exclusively for charitable or educational_purposes under section c of the code or to the federal government or to a state_or_local_government for a public purpose as the board_of directors shall determin on date z you filed a new form_1023 itis that application that is the subject of this letter from date v your date of formation until date z when you ceased operations you carried on the three related activities described below your original articles of incorporation stated that your board_of directors consists of between two and seven members your articles also stated that the members of the corporation are the persons who serve on your board_of directors from date v yaur date of formation unti date z when your operations ceased you had two directors b who also served as your president and c who also served as your treasurer and secretary under your bylaws because they were directors they were also members of the corporation ‘your bylaws stated that your president is your chief_executive_officer with general powers and duties of supervision and management the president is authorized to perform all other duties required by the board the president also presides at all meetings of the board_of directors and the members pursuant to your bylaws directors determine your mission and purposes participate in electing other directors to your board select appoint and review the performance of officers and manage any personnel you have stated that your directors establish and conduct your fundraising programs approve your budget and monitor your programs cis the managing director of a firm in city r state s prior to b’s participation in your organization he served as a's a and as a’s since date z b has served as a’s you created including and working groups hereafter collectively referred to as the for the purpose of conducting research into issues of public concern to the cifizens of state dollar_figure and attempting to find solutions to such problems the were targeted towards making specific recommendations to a about these issues the focused on issues related to the consisted of volunteers and staff the meetings of the were open to both the public and the media each prepared a report for a that addressed key issues themes and findings which were the result of the public meetings and information gathered and made specific recommendations to a the subject matter of the was based on a’s policies and platform which described during for example a press release stated a press release dated stated a press release stated apress release stated several were created for the purpose of reviewing candidates for in and making recommendations to a regarding those candidates for example a press release stated apress release stated apress release stated the issued its final reports before 4’s you state that these reports were available to the general_public on a website x until date w these reports are not currently available on this website or elsewhere on the intermet but copies may be obtained from a’s office free of charge you state that the accounted for approximately percent of your time and resources employment activities in addition you created and maintained a website on which users could submit their resumes to you for the purpose of applying for appointed non-civil service job positions within state s you collected submissions from applicants through this website and hired human resources specialists to sart through the submissions to identify the most quaiified applicants you provided the information of to the for review the conducted interviews and chose the individuals wished to hire for these positions you created and maintained a database containing information for over individuals interested in positions with the state s available to each of the for use as a resource in filing you made this database appointed non-civil service positions in their departments you state that if you had not undertaken this activity the state civil service office would have performed these activities ‘you state that these activities accounted for approximately percent of your time and resources public events you state that you also conducted a series of intended to promote civic pride in state s and promote patriotism at the state and national level that accompanied the a these activities included a free family festival called d with the exception of the these events were free and open to the general_public invitations were issued for the but were not checked at the door members of the press were invited to all events which were televised to the general_public you state that these activities accounted for approximately percent of your time and resources state law provides that dollar_figurea of state funds are available for_the_use_of a upon his request ues state s statute b you state that a did not accept this funding but instead you paid for alt of the office expenses law sec_801 of the code describes a corporation organized and operated exclusively for charitable educational and other purposes provided that no part ofits net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations ‘regulations’ states that to be described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt its articles of organization expressly empower it sec_1_501_c_3_-1 of the regulations states that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit the purposes of the organization to one or more exempt purposes and do not expressly empower the organization to engage other than as an insubstantial part of its activities in activities which are not in furtherance of one or more exempt purposes sec_1 c -1 b ii of the regulations states that an organization is not organized exclusively for one of more exempt purposes if to carry on as more than an insubstantial part of its activities activities which are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 fiv of the regulations states that no organization will be considered to be organized exclusively for one or more exempt purposes if under its articles of organization its purposes are broader than the purposes specified in sec_501 sec_1_501_c_3_-1 li of the regulations states that an organization is not organized exclusively for one or more exempt purposes if its arficles of organization expressly empawer it to have objectives and engage in activities that would characterize it as an action_organization a8 defined in sec_1 c -1 c of the regulations sec_1_501_c_3_-1 i b of the regulations states that an organization is an action_organization if a substantial part of its activities is attempting to influence legislation which includes advocating the adoption or rejection of legislation sec_1_501_c_3_-1 iv of the regulations states it has the following two ‘an organization is an action_organization if characteristics a its main or primary objective or objectives as distinguished from its incidental or secondary objectives may be attained only by legislation or a defeat of proposed_legislation and b it advocates or campaigns for the attainment of such main or primary objective or objectives as distinguished from engaging in nonpartisan analysis study or research and making the results thereof available to the public in determining whether an organization has such characteristics all the surrounding facts and circumstances including the articles and all activities of the organization are to be considered sec_1_501_c_3_-1 of the regulations provides that an organization will be ragarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that acoomplish one or more of such exempt purposes specified in sec_601 of the code an organization will not be regarded as exempt if more than an insubstantial part of its activities further a non-exempt purpose sec_1_501_c_3_-1 of the regulations provides that an organization may be recognized as exempt under sec_501 of the code if itis operated exclusively for one or more of the following purposes religious charitable scientific testing for public safety literary educational or prevention of cruelty to children or animals sec_1 c -1 ii of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest to mest the requirements of this subsection an organization must establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1 c -1 d of the regulations provides that the term charitable is used in saction c of the code in its generally accepted legal sense this term ineludes relief of the poor and distressed or of the underprivileged the erection of public buildings monuments it also includes the promotion of social or works and lessening the burdens of government welfare by relieving the paor and distressed or the underprivileged combating community deterioration lessening neighborhood tansions and eliminating prejudice and discrimination sec_1_501_c_3_-1 of the regulations includes in the definition of educational activities the instruction or training of the individual for the purpose of improving or developing his capabilities and the instruction of the public on subjects useful to the individual and beneficial to the community revrul_62_71 1962_1_cb_85 states that an organization which as its primary objective advocates the adoption of a doctrine or theory which can become effective only by the enactment of legislation does not qualify for exemption under sec_501 of the code because it is an action_organization and thus is not operated exclusively for educational_purposes within the meaning of sec_501 c the organization conducted research made surveys of economic conditions moderated discussion groups and published books and pamphlets the organization's research activities were primarily concerned with a theory or doctrine that could be put into effect only by legislative action in rev_rul 1984_1_cb_191 an organization was exempt from federal_income_tax as an organization described in sec_501 c of the code because it was organized and operated exclusively for educational_purposes the issue was whether it also qualified as an organization described in sec_503 b of the cade educational_organization which normally maintains a regular faculty and curriculum and normally has a regularly enrolled body of pupils or students in attendance at the place where its educational activities are regularly carried on ruling concluded that the organization did not also quality as this type of organization based on the facts presented this revenue sec_503 described an the organization was created to assist local governments in rev_rul 1966_2_cb_210 the organization's primary purpose was to bring about a fair and open-minded consideration of social political and international questions by the promotion and sponsorship of a public forum at which debates and lectures were conducted in carrying out its primary purpose it invited prominent individuals to discuss varying political and social matters and national and community interest it also sponsored debates it invited individuals representing opposing viewpoints to debate particular topics frequently the persons invited to lecture or debate are controversial and occasionally there is opposition to their appearance in revrul_70_79 c of a metropolitan region by studying and recommending regional policies directed at the solution the organization ‘of mutual problems that transcend the local jurisdictions but affect all of them held meetings to discuss identify and cooperate in developing regional plans and policies for ‘such problems as water and air pollution waste disposal water supply and transportation a staff of experts engaged by the organization researched and analyzed problems discussed at the meetings and distributed reports to the local governments and news media although some of the plans and policies formulated by the organization could only be carried out through legislative enactments the organization did not direct its efforts or expend funds in making any legislative recommendations preparing prospective legislation or contacting legislators for the purpose of influencing_legislation the ruling concluded that in conducting nonpartisan analysis study and research into these problems and publishing the results for the benefit of the general_public it also was engaging in educational activities the ruling also concluded that because the organization did not advocate the adoption of any legislation or legislative action to implement these findings it was not an action_organization therefore the organization qualified for exemption under sec_501 of the code revrul_70_186 1970_1_cb_129 described a nonprofit organization formed and operated to preserve and improve a lake for public recreation the organization was financed by contributions from lake front property owners from members of the community adjacent to the lake and from municipalities bordering the lake the ruling held that because the organization ensured the continued use of the lake for public recreational purposes it was performing a charitable activity and exempt under sec_501 of the code the benefits derived from the organization's activities flowed principally to the general_public through the maintenance and improvement of public recreational facilities and any private benefits derived by the lake front property owners did not lessen the public benefits flowing from the organization's operations however the ruling noted that the case was distinguishable from a situation where an organization uses its funds primarily to foster private interests and the benefit if any to the general_public is only incidental revrul_74_117 1974_1_cb_128 involved an organization that was formed for the purpose of implementing an orderly change_of administration of the office of the gavemor of a state in the most efficient and economical fashion by assisting the governor-elect during the period between his election and inauguration ts principal functions were to screen and select applicants for important state appointive offices and to prepare a legislative message and program reflecting the party's platform and a proposed budget and budget message for the governor- elect which he will present for enactment by the legislature immediately after his inauguration the ruling concluded that the organization was not lessening the burdens of government within the meaning of sec_1 c -1 d of the regulations because the state government had not provided services of this type for the govemior-elect and thus had not recognized the activities as functions of government prior to his inauguration the ruling also concluded that while the people of the jurisdiction may weil derive a substantial benefit from the organization's activities its predominant purpose was to effectuate changes in the government's policies and personnel which would make them correspond with the partisan political interests of the governor-elect and his political_party since these activities are partisan in nature and are directed to a substantial extent fo the adoption of legislation the organization was deemed an action_organization as described in sec_1 c -1 c revrul_78_84 1978_1_cb_150 held that an organization formed by citizens of a community the community the state and the country by providing a color guard to promote civic pride in and conducting flag-raising and other ceremonies at patriotic and community functions was promoting patriotism a recognized charitable objective and qualified for exemption under sec_501 of the code the organization otherwise qualified for exemption under sec_501 and was formed specifically for the purpose of promoting civic pride in the community the state and the country the organization conducted flag-raising ceremonies on holidays and at dedications of newly installed flag poles in the community it conducted military funerals for deceased veterans and participated in community parades the organization's expenditures were for uniforms and other necessary equipment by providing a color guard and conducting ceremonies at patriotic celebrations and other community events the organization was opsrating exclusively for charitable purposes rev_rul 1986_1_cb_177 applied the criteria set out in revrul_85_2 infra for determining whether an organization’s activities lessen the burdens of government in this ruling the organization was created to assist a county's law enforcement agencies in policing illegal narcotics traffic mora effectively the organization provided funds that allowed the county's agents to engage in certain activities for which funds were not otherwise available this ruling concluded that by funding activities that the county treats as an integral part of its program to prevent the trafficking of illegal narcotics the county demonstrated that it considered these activities to be its burden county by enabling it to augment its law enforcement activities thus the organization was lessening the burdens of the revrul_85_2 1985_1_cb_178 states that to determine whether an activity is a burden of government the question is whether there is an objective manifestation by the government that it considers such activity to be part of its burden the fact that an organization is engaged in an activity that is somatimes undertaken by the goverment is insufficient to establish a burden of government similarly the fact that the government or an official of the government expresses approval of an organization and its activities is also not sufficient to establish that the organization is lessening the burdens of government a close interrelationship between the government and the organization is evidence that the organization is actually lessening the burdens of the government to determine whether the organization is actually lessening the burdens of government all the relevant facts and circumstances must be considered in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes ‘the court found that the trade_association had an underlying commercial motive’ that distinguished its educational program from that carried out by a university in 90_tc_1033 one of the issues was whether a periodical published by a fraternity was ‘educational’ within the meaning of sec_1 -1 i of the regulations in concluding that it was not the tax_court stated an educational purpose is served only where a public interest rather than a private interest of the petitioning organization is the primary beneficiary of the educational activity id pincite in 88_tc_1 aff'd without bublished opinion 838_f2d_465 cir the court_of_appeals upheld the decision of the tax_court that the organization did not lessen a burden of government within the meaning of sec_1_501_c_3_-1 of the regulations and thus was not exempt under sec_501 of the code the organization provided a wide range of services and facilities to the residents of columbia maryland the organization contended that if it did not provide these services and facilities the loca or state government would have te provide them the tax_court stated that this assertion does not mean that the organization's activities ara in fact a burden of government county accepts the organizations activities as their responsibility and recognizes the organization as acting on their behalf activities actually lessen the burden of the state_or_local_government instead the organization must demonstrate that the state of maryland or the in addition the organization must establish that its co ality auditing inc v commissioner 114_tc_498 the organization inspected if two criteria are satisfied and audited the facilities of steel fabricators to determine whether they met certain industry standards to qualify for certification in concluding that the organization did not lessen the burdens of government within the meaning of sec_1_501_c_3_-1 of the regulations the ‘tax court stated an organization can be classified as having the charitable purpose of lessening the burdens of government only it first a governmental_unit must consider the activities engaged in by the organization to be its burden it must be shown that a governmental_unit accepts the activities as its responsibilty and recognizes the organization as acting on its behalf additional factors such as whether the activities are part of a legislated governmental program or an express governmental delegation of function should be considered in the determination of whether activities constitute a government burden the court also said second the organization's performance of the activities must actually lessen the burdens of government id pincite in 92_tc_1053 the court held that an organization operating a schoo to frain individuals far careers as political campaign professionals did not exclusively serve purposes described in sec_501 of the code because it did not operate on a nonpartisan basis and it served private interests more than incidentally the court concluded that the organization conducted its activities to benefit one political party's candidates and entities although the candidates and entities benefited were not organization insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest within the meaning of sec_1 -1 d i of the regulations analysis based on our analysis of the information you submitted with your appfication and in subsequent correspondence we have determined that you were not organized and operated exclusively for ‘one or more tax-exempt purposes within the meaning of sec_501 of the code and therefore do not qualify as an organization described in sec_501 c to be described in sec_501 of the code an organization must be both organized and operated exclusively far one or mare of the purposes specified in such section the organizational_test and the operational_test respectively if an organization fails to meet sither the organizational_test or the operational_test it is nat exempt see sec_1 c - a of the regulations for the reasons explained below we have concluded that you failed to satisfy both the organizational_test and the operational_test 1al test organize ‘an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit the purposes of the organization to one or more exempt purposes and do nat expressly empower the organization to engage other than as an insubstantial part of its activities in activities which are not in furtherance of one or more exempt purposes correspondingly an organization is not organized exclusively for one or more exempt purposes if its articles of organization expressly empower it to carry on as more than an insubstantial part of its activities activities which are not in furtherance of one or more exempt purposes in addition no organization will be considered to be organized exclusively for one or more exempt purposes if under its articles of organization its purposes are broader than the purposes specified in sec_504 c see sec_1_501_c_3_-1 of the regulations from date v your date of formation until date z when you ceased operations your articles of incorporation stated that you were a political_organization as defined in u s c e and that you were organized and operated exclusively for the purpose of accepting contributions and making expenditures_for the transition_period between the election of a as of the state s and it was not until date y affer you ceased operations that you amended your articles of incorporation to delete this language and to state that you are organized and operated exclusively for the educational and charitable purposes within the meaning of sec_801 of the code therefore from the date of your formation until you ceased operations you were not organized exclusively for one or more exempt purposes as required by sec_1_501_c_3_-1 of the regulations rather you were organized to engage in activities that furthered non-exempt purposes in addition during this period your articles of incorporation did not limit your purposes to one of more exempt purposes as required by sec_1 c -1 b of the fegulations but expressly empowered you to engage in activities that are not in furtherance of one or mare exempt purposes therefore from date v your date of formation until date z when you ceased operations you failed to satisfy the organizational_test as described in sec_1_501_c_3_-1 of the regulations oper ial test an organization is operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of the exempt purposes specified in sec_504 c and if not more than an insubstantial part ofits activities further a non-exempt purpose see eg sec_1 c -1 c of the regulations better business bureau of washinaton d c ine v united_states supra exempt purposes include among others charitable or educational_purposes and lessening the burdens of government see section big_number -1 d your primary activity accounting for percent of your time and resources consisted of operating the ‘the primary purpose of your was to develop and make specific recommendations to a based on the public policy issues addressed during for however the operation of the did not further an exempt_purpose within the meaning of sec_1_501_c_3_-1 of the regulations educational for purposes of sec_601 of the code educational activities include the instruction or training of the individual for the purpose of improving or developing his capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community sea sec_4 c -1 d of the regulations the primary purpose of your was to develop and make specific recommendations to a based on the public policy issues addressed during campaign for although the meetings of the were open to the general_public and the final reports were available on your website for almost a year the principal purpose for which yau conducted the was to develop and make recommendations to a with respect to issues identified during ‘campaign and only incidentally for the purpose of educating or informing the general_public your principal purpose was not to instruct the public on subjects useful to the individual and beneficial to the community as required by sec_1 c -1 d i of the regutations but rather to develop and make spacific recommendations to a based on the public policy issues addressed during campaign for see also phi delta theta fratemity v commissioner supra an educational purpose is served only where a public interest rather than a private interest of the petitioning organization ig the primary beneficiary of the educational activity you cite three revenue rulings in support of your position that you are an educational_organization within the meaning of sec_1 c -1 of the regulations revrul_64_128 supra revrul_86_258 supra and revrul_70_78 supra revrul_64_128 is not applicable to your situation the issue in that ruling was not whather the ‘organization qualified as an educational_organization within the meaning of sec_1 c - d i of the regulations but whether it also qualified as one described in sec_503 b in addition you are distinguishable from the organization discussed in revrul_86_256 the purpose of the organization described in this ruling was to bring about a fair and open-minded consideration of social paltical and international questions by the promotion and sponsorship of a public forum at which debates and lectures were conducted it invited prominent individuals to discuss varying political and social matters of national and community interest in sponsoring debates it invited individuals representing opposing viewpoints and frequently the persons invited to lecture or debate were controversial and occasionally there was opposition to their appearance however the primary purpose of your was to develop and make specific recommendations to a based on the public policy issues addressed during campaign for thus the issues your considered were partisan in nature you ate also different from the organization described in rev_rul that organization studied and recommended regional policies directed at solving various problems affecting certain local jurisdictions it did not direct its efforts or expend funds in making any legislative recommendations also because it did not advocate the adoption of any legislation or legislative action to implement its findings it was not an action_organization however the primary purpose of your was to develop and make specific recommendations to a based on the public policy issues addressed during campaign for the recommendations your made to a were suggestions to a for legislation as solutions to the issues addressed organization within the meaning of sec_1 c -1 c of the regulations for purposes of sec_501 of the code the term charitable includes lessening the burdens of goverment see sec_1 c -1 d of the regulations whether an organization's activity is a burden of government depends on whether there is an objective manifestation by the governmental that it considers such activity to be part of its burden the fact an organization is engaged in an activity that is sometimes undertaken by the govemment is insufficient to establish a burden of government in determining whether an organization is actually lessening the burdens of government all the relevant facts and circumstances must be considered inc v commissioner supra recreation assoc v commissioner supra quality auditing co see eg revrul_85_1 supra’ revrul_85_2 supra columbia park and further as discussed below we have concluded that your are an action lessening the burdens of government you have not established that operating the was a governmental responsibility of state s you have not identified any statements or actions by the state s government by which it officially acknowledged or recognized that conducting the activities of the or making legislative recommendations to the was a state governmental obligation nor have you demonstrated that the state s state government had expressly approved your activities as helping to relieve the state of a state responsibility see eg supra although state law appropriated dollar_figurea for_the_use_of the these funds were state dollar_figure statute b the fact that a available only if requested by the and only rejected these funds is not relevant because the statute does not address expenses for the activities of your relating to developing and making specific recommendations to the thus you ave similar to the organizations in columbia park and commissioner supra and quality auditing co recreation assoc v rev_rul supra rev_rul inc supra finally you are also to the organization described in revrul_74_117 supra which concluded that the organization's activities did not relieve any burden of the government within the meaning of sec_1 c -1 d of the regulations in that ruling the organization screened and selected applicants for important state appointive offices and prepared a legislative message and program reflecting the party's platform and a proposed budget and budget message for the governor-elect to present for enactment by the legislature immediately after his inauguration your activities the purpose of which was to develop and make specific recommendations to a based on the public issues identified during campaign for and your employment activities as described above are to those carried on by the organization described in this ruling therefore your operation of the does not lessen the burdens of government’ within the meaning of sec_1 c -1 d of the regulations action_organization furthermore based on all the facts and circumstances we have concluded that you were an action_organization within the meaning of sec_1 c -1 c of the regulations an organization is an action_organization if a substantial part of its activities is attempting to influence legislation which includes advocating the adoption or rejection of legislation the primary purpose of your was to develop and make specific recommendations to a based on the public policy issues addressed during campaign for thus because your operation of the was partisan in nature and was directed to a substantial extent toward the adoption of iegislation you were an action_organization under sec_1 c -1 of the regulations in this respect you were to the organization in revrul_74_117 supra you are also similar to the organization in revrul_62_71 supra which concluded that an organization that adopted a doctrine or theary that can become effective only by the enactment of legislation is an action_organization suggestions for legislation as solutions to the issues addressed therefore because you were an ‘action’ organization described in sec_1 c -1 c of the regulations you were not operated exclusively for one or more exempt purposes as required in sec_1 -1 a of the regulations the recommendations your made to a were public events your public events activities accounted for percent of your overall time and resources therefore they do not constitute your primary activity within the meaning of sec_1 c - thus even if these activities promoted patriotism and civic pride a sec_1 of the regulations described in revrul_78_84 supra because you did not operate primarily for these purposes you were not operated exclusively for one or more exempt purposes as required by sec_1 c -1a of the regulations ‘substantial nor xempt purpose sec_1 c -1 c of the regulations better business bureau of inc supra in addition even if your furthered an exempt_purpose your employment activities as explained below furthered a substantial non-exempt purpose thus precluding you from qualifying for exemption under sec_501 of the code an organization will not be regarded as operated exclusively for one or more exempt purposes if more than an insubstantial part of its activities further a non-exempt purpose the presence of a single substantial non-exempt purpose will destroy exemption even if additional exempt purposes are present see e a washington d c employment activities ‘your employment activities did not further a charitable purpose within the meaning of sec_1 c -1 d of the regulations because they did not lessen the burdens of government revrul_85_1 supra revrul_85_2 supra within the meaning of that regulation see e a columbia commissioner supra your employment activities provided employment services for the with respect to your conducting these activities on your own did not replace governmental activities that were the responsibility of the state s civil service office because you have not established that these specific activities were a governmental burden you state that had you not carried on these activities however the fact that a governmental agency may undertake an activity if requested is insufficient to establish that the activity is a burden of the government further you have demonstrated no official acknowledgement by state s that these activities were governmental burden or that the state had formally approved you conducting these activities as a means of relieving this burden park and recreation assoc v commissioner supra quality auditing co inc v furthermore your employment activities ware to the employment activities conducted by the organization in revrul_74_147 supra i screening and selecting applicants for important state appointive offices that the organization's activities did not relieve any burden of the government within the meaning of sec_1 c -1 d of the regulations that ruling concluded therefore your employment activities which you state accounted for percent of your time and resources furthered a substantial non-exempt purpose impermissible private benefit furthermare even if you otherwise qualified for exemption as an organization described in sec_501 of the code your activities furthered a substantial private interest therefore you are precluded from otherwise qualifying for exemption ‘an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest it is not organized or operated for the benefit of private interests sea sec_1 c - fi of the regulations thus an organization must establish that officer the primary purpose of your was to develop and make specific recommendations to a based on the public policy issues addressed curing campaign for b one of your two members directors and officers previously served as a's a and as a’ 's currently b serves as a as one of your officers b held the position of president under your bylaws the president also served as your chief_executive_officer your other member director and c was a practicing thus b had the authority to exercise substantial influence and control_over your operations and activities accordingly you were not governed by an independent board and your principal officer the president and chief_executive_officer _ b's close connection to a strongly suggests that your board_of directors did not represent a broad public interest but rather that you were operated primarily for the personal benefit of a who was a private citizen until additionally you are to the organization described in revrul_74_117 supra one of the conclusions in that ruling was that while the people of the jurisdiction may well deriva a substantial benefit from the organization's activities its predominant purpose was to effectuate changes in the government's policies and personnel which would make them correspond with the partisan political interests of and thus your activities by means of the public policy recommendations it made to a and your employment activities by identifying and recommending candidates for appointive non-civil service positions conferred a more than incidental private benefit on a a private citizen until and the political_party represents these activities are also similar to the type of benefits conferred on private individuals by the organization in amarican gampaian academy supra therefore you were operated primarily for the benefit of private interests rather than public interests in violation of the proscription in sec_1_501_c_3_-1 of the regulations conclusion you have not established that you met both the organizational_test and the operational tests because you were not organized and operated exclusively for one or more exempt purposes your primary activities did not further a charitable or educational purpose or lessen the burdens of government instead your primary activities furthered a substantial non-exempt purpose in addition you were an action_organization finally you operated primarily for the benefit of private rather than public interests accordingly you de not qualify far exemption as an organization described in sec_501 of the cade and you must file federal_income_tax returns you have the right to file protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury deciare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete for more information about representation see publication practice_before_the_irs you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the intemal revenue service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 pawar of atfomey and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications f you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax retums and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service constitution ave nw washington dc ‘you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax tf you have any questions please contact the parson whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely robert choi director exempt_organizations rulings agreements
